Order entered January 12, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-01477-CR

                         LAWRENCE LEATHERS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 282nd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. F17-56763-S

                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.


                                                  /s/   CAROLYN WRIGHT
                                                        CHIEF JUSTICE